    Case: 1:19-cv-00748-MRB Doc #: 8 Filed: 12/06/19 Page: 1 of 3 PAGEID #: 115




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

 JOSEPH LUBECK, et al.,                           )   CASE NO. 1:19-cv-00748-MRB
                                                  )
                             Plaintiffs,          )   JUDGE MICHAEL R. BARRETT
                                                  )
          v.                                      )
                                                  )   ORDER GRANTING DEFAULT
 EMERGENT NETWORK DEFENSE,                        )   JUDGMENT
 INC.                                             )
                                                  )
                             Defendant.           )

         This matter came on to be heard upon the Motion for Default Judgment (Doc. 5) filed by

Plaintiffs Joseph Lubeck, Michael Denberg, and Diane Denberg (collectively “Plaintiffs”) against

Defendant Emergent Network Defense, Inc. The Court set the matter for hearing on December 2,

2019 at 2:30 p.m. (Notice of Hearing on Motion dated 11/25/2019). At the Court’s instruction,

counsel for Plaintiffs served both a copy of the Motion, as well as the Notice of Hearing, on

Defendant and Defendant’s agent via federal express on November 25, 2019. (Doc. 6). Defendant

did not appear at the December 2 hearing. However, Mr. Newell Crane appeared instead,

representing himself to be Defendant’s founder and largest shareholder. Mr. Crane, who is not a

lawyer, advised the Court that he came to the hearing, at the behest of Defendant’s Board of

Directors, to request a delay in the proceedings because Defendant’s attorney was unavailable.

          After hearing from counsel for Plaintiffs on the merits of their Motion, the Court stated

from the bench that grounds for default judgment—and damages figures to date—had been

sufficiently established. Nonetheless, the Court set a status conference by telephone for December

5, 2019 at 10:00 a.m. to allow counsel for Defendant to appear and show cause why default

judgment ought not be granted. At that conference, attorney Jacob Rhode of KMK Law made a

limited appearance on behalf of Defendant, and the matter was continued to December 6, 2019 at


4823-0652-7149, v.2
    Case: 1:19-cv-00748-MRB Doc #: 8 Filed: 12/06/19 Page: 2 of 3 PAGEID #: 116




2:00 p.m. During the December 6 status conference by telephone, attorney Michael Scheier of

KMK Law advised the Court that his firm would not be entering an appearance on behalf of

Defendant.

         Based upon review of the docket, including the Complaint and its attachments, as well as

Plaintiffs’ Motion and its attachment and considering the argument of counsel during the

December 2 hearing, the Court concludes that Plaintiffs’ Motion (Doc. 5) is well-taken and,

accordingly, is hereby GRANTED.

         The Complaint in this civil action was filed on September 9, 2019. (Doc. 1). A Waiver of

the Service of Summons was returned executed and filed with the Court on October 7, 2019,

requiring Defendant to answer or otherwise respond by November 8, 2019. (Doc. 2). Defendant

did neither. On November 13, 2019, pursuant to Fed. R. Civ. P. 55(a), Plaintiffs filed an

Application for Entry of Default against Defendant. (Doc. 3). The Clerk of Court then entered

default against Defendant on November 19, 2019. (Doc. 4). Plaintiffs’ Motion for Default

Judgment followed the next day, to which the Affidavit of Tracy Johnson is attached. Mr.

Johnson’s Affidavit sets forth these facts regarding the amount of damages:

         1) Plaintiff Joseph Lubeck has sustained damages with respect to Count I in the
            principal amount of $762,500.00, plus interest in the amount of $154,178.82 as
            of December 6, 2019, for a total of award of compensatory damages of
            $916,678.82;

         2) Plaintiffs Michael Denberg and Diane Denberg have sustained damages with
            respect to Count II in the principal amount of $200,000.00, plus interest in the
            amount of $36,194.44 as of December 6, 2019, for a total of award of
            compensatory damages of $236,194.44; and

         3) Plaintiff Michael Denberg has sustained damages with respect to Count III in
            the principal amount of $37,500.00, plus interest in the amount of $12,182.29
            as of December 6, 2019, for a total of award of compensatory damages of
            $49,682.29.




                                                 2
4823-0652-7149, v.2
    Case: 1:19-cv-00748-MRB Doc #: 8 Filed: 12/06/19 Page: 3 of 3 PAGEID #: 117




         IT IS THEREFORE ORDERED that default judgment is entered in favor of Plaintiff

Joseph Lubeck and against Defendant, with respect to Count I of the Complaint, and compensatory

damages are hereby awarded in the amount of $916,678.82, plus post-judgment interest.

         IT IS FURTHER ORDERED that default judgment is entered in favor of Plaintiffs

Michael and Diane Denberg and against Defendant, with respect to Count II of the Complaint, and

compensatory damages are hereby awarded in the amount of $236,194.44, plus post-judgment

interest.

         IT IS FURTHER ORDERED that default judgment is entered in favor of Plaintiff

Michael Denberg and against Defendant, with respect to Count III of the Complaint, and

compensatory damages are hereby awarded in the amount of $49,682.29, plus post-judgment

interest.

         IT IS FURTHER ORDERED that costs in the amount of $400.00 shall be taxed against

Defendant.

         This Court retains jurisdiction over this civil action to enforce this judgment.

         IT IS SO ORDERED.

                                                       /s/ Michael R. Barrett
                                                       Michael R. Barrett, Judge
                                                       United States District Court




                                                   3
4823-0652-7149, v.2
